DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	This office action is in response to the amendment filed on 9/21/2022. Per the amendment, claims 1 and 10 have been amended, claims 2-3 are canceled, and claims 16-19 are new. As such, claims 1 and 4-19 are pending in the instant application.
	Applicant has amended claim 1 to address previous rejection under 35 USC 112(b); the previous rejection is withdrawn.
	Applicant has amended claim 10 to address rejection under 35 USC 112(b); the previous rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-10,14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US 2007/0149905 A1) in view of Dubey et al. (US 2017/0291007 A1) and Saldivar (US 2009/0095299 A1).
With respect to claim 1,  Hanna teaches A therapeutic vibration device (Fig.2) comprising: a headband having a body (“head-piece” 16, [0038]), the body configured to be positioned about a user's forehead and radially extend around the user's head such that the headband partially encompasses the user's head (as shown in Fig.2); at least one first vibration element (12a) being permanently attached to the body ([0041], “The vibration generators and vibrating plates may be fixed to the head-piece”, and [0042], “Preferably, the vibration generator is affixed to one location on the head-piece”); at least one second vibration element (12b) being permanently attached to the body ([0041]-[0042]); wherein the first and second vibration elements are configured to be powered to operate in a first mode and a second mode (the frequency and amplitude of the vibration elements is adjustable by the user and the first mode is operated with a selected frequency and amplitude and the second mode is operated with a different frequency and amplitude, see [0029], [0050], and [0054]), the first mode having both the at least one first vibration element and the at least one second vibration element powered and operating simultaneously (the first and second vibration elements are controlled by the same amplitude control device 18 and frequency control device 20, see Fig.2 and [0047]-[0049]).
Hanna does not teach the second mode operating either the at least one first vibration element or at least one second vibration element individually such that the at least one first vibration element may be powered and operating while the at least one second vibration element is not, and wherein the operation of the first mode includes the second vibration element configured to operate differently from the first vibration element when the first and second vibration elements are powered simultaneously; and at least one audio transducer connected to the body.
However, Dubey teaches a similar therapeutic vibration device (Fig.7) comprising a head-piece (210) and a first and second vibration elements (216 on right and left side of forehead) and teaches wherein the first and second vibration elements are configured to be powered to operate in a first mode and a second mode, the first mode having both the at least one first vibration element and the at least one second vibration element powered and operating simultaneously (“In some embodiments, a control program turns on all of the vibrating patches and may change the frequency and vibration amplitude in unison.”, [0047]), and the second mode operating either the at least one first vibration element or at least one second vibration element individually such that the at least one first vibration element may be powered and operating while the at least one second vibration element is not (“A program control 226 may allow a user to select a specific control program that may have preset values for vibration amplitude, frequency, pulse interval and the like. For example, one control program may turn on one or more vibrating patches 216 for a period of time at a frequency and vibration amplitude and then turn on a second vibrating patch at a different frequency and vibration amplitude.”, [0047]), and wherein the operation of the first mode includes the second vibration element configured to operate differently from the first vibration element when the first and second vibration elements are powered simultaneously ([0047], describes how each vibration element is controlled individually and is therefore capable of being operated differently than a second vibration unit.) to allow users to select desirable individually specific treatment modes for different treatments ([0047]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the vibration elements and controller of Hanna to be individually control and operate each vibrating element in a second mode where either the at least one first vibration element or at least one second vibration element individually such that the at least one first vibration element may be powered and operating while the at least one second vibration element is not, and a first mode where both vibrating elements are operating differently as taught by Dubey to allow the user to select a desirable specific mode for different treatments. With this modification, the controller of Hanna shown in Fig.2 is modified with the interface and microprocessor of Dubey.
Saldivar teaches a similar vibration device comprising at least one audio transducer connected to the body (sound transducer 36; Fig. 2) to provide sleep inducing sounds such as white noise or music ([000]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Hanna as modified to include an audio transducer connected to the body as taught by Saldivar to provide sleep inducing sounds such as white noise or music.
With respect to claim 4, Hanna as modified teaches further comprising a user input interface (Dubey, Fig.7, front surface with buttons 226, 222,224) and a controller (Dubey 212 in place of controller of Hanna), wherein the controller is electrically coupled to the at least one first vibration element and the at least one second vibration element (see Hanna Fig.2 where controller is electrically connected to the vibrating elements), and the controller is communicatively connected to a user input interface (the user interface is on the front of the controller).
With respect to claim 5, Hanna as modified teaches wherein the user input interface includes at least one selector (Dubey buttons 226,222,224) and the user input interface is disposed on the body (Hanna teaches that the controller and interface may be disposed on the head-piece, [0049]).
With respect to claim 6, Hanna as modified teaches the limitations of claim 4.
Hanna as modified does not teach wherein the user input interface is wirelessly coupled to the controller.
However, Dubey teaches wherein the user input interface is wirelessly coupled to the controller ([0005]-[0006], “the wireless signal receiver of the frame receives control instructions from a remote controller having a user interface. The remote controller can be a mobile device, particularly a mobile telephone.”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the input interface of Hanna as modified to be wirelessly coupled to the control as taught by Dubey to allow a user to control the device with a personal mobile phone.
With respect to claim 7, Hanna as modified teaches wherein: in the first mode the at least one first vibration element is configured to operate with a first vibration characteristic; the at least one second vibration element is configured to operate with a second vibration characteristic; and the first vibration characteristic is different from the second vibration characteristic (Dubey, [0047], “For example, one control program may turn on one or more vibrating patches 216 for a period of time at a frequency and vibration amplitude and then turn on a second vibrating patch at a different frequency and vibration amplitude.”)
With respect to claim 8, Hanna as modified teaches wherein: the at least one first vibration element is configured to operate for a longer duration than the at least one second vibration element (Dubey explains that the controller controls a period of time for vibration, “In some embodiments a pulse control turns the vibrating patches on and off, or controls a pulse interval, or a period of time for vibration. A program control 226 may allow a user to select a specific control program that may have preset values for vibration amplitude, frequency, pulse interval and the like.” The device is fully capable of operating one vibration element longer than a second vibration element.)
With respect to claim 9, Hanna as modified does not teach further comprising a continuous positive airway pressure mask connected to the body.
However, Saldivar teaches a headband (Fig.2, 31) with a vibrating element (40) further comprising a continuous positive airway pressure mask (18, Fig.2) connected to the body of the headband ([0015]) to help induce sleep in the patient ([0017]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Hanna as modified to further comprise a continuous positive airway pressure mask connected to the body as taught by Saldivar to help induce sleep in the user.
With respect to claim 10, Hanna as modified teaches A method of providing therapeutic vibration ([0008]), the method comprising: (a) providing a device of claim 1 (Fig.2) including at least the first vibration element (12a) and the second vibration element (12b) connected to the headband of the device of claim 1 (see above rejection of claim 1), (b) activating the first vibration element (12a), the first vibration element having a first vibration characteristic (Dubey, [0047]); and (c) activating at least one audio transducer connected to the headband, the audio transducer operating independently of the first vibration element (Saldivar, [0009] the audio system is a separate system from the vibration system).
	With respect to claim 14, Hanna as modified teaches wherein step (c) includes playing music (Saldivar, [0009]).
	With respect to claim 15, Hanna as modified teaches further comprising: activating the second vibration element connected to the headband, the second vibration element having a second vibration characteristic, the second vibration characteristic being different from the first vibration characteristic (Dubey, “A program control 226 may allow a user to select a specific control program that may have preset values for vibration amplitude, frequency, pulse interval and the like. For example, one control program may turn on one or more vibrating patches 216 for a period of time at a frequency and vibration amplitude and then turn on a second vibrating patch at a different frequency and vibration amplitude.”, [0047]).
With respect to claim 16, Hanna teaches A therapeutic vibration device (Fig.2) comprising: a headband having a body (“head-piece” 16, [0038]), the body configured to be positioned about a user's forehead and radially extend around the user's head such that the headband partially encompasses the user's head (as shown in Fig.2); at least one first vibration element (12a) being permanently attached to the body ([0041], “The vibration generators and vibrating plates may be fixed to the head-piece”, and [0042], “Preferably, the vibration generator is affixed to one location on the head-piece”); at least one second vibration element (12b) being permanently attached to the body ([0041]-[0042]); wherein the first and second vibration elements are configured to be powered to operate in a first mode and a second mode (the frequency and amplitude of the vibration elements is adjustable by the user and the first mode is operated with a selected frequency and amplitude and the second mode is operated with a different frequency and amplitude, see [0029], [0050], and [0054]), the first mode having both the at least one first vibration element and the at least one second vibration element powered and operating simultaneously (the first and second vibration elements are controlled by the same amplitude control device 18 and frequency control device 20, see Fig.2 and [0047]-[0049]).
Hanna does not teach the second mode operating either the at least one first vibration element or at least one second vibration element individually such that the at least one first vibration element may be powered and operating while the at least one second vibration element is not, and wherein the operation of the first mode includes the second vibration element configured to operate differently from the first vibration element when the first and second vibration elements are powered simultaneously; and at least one audio transducer connected to the body.
However, Dubey teaches a similar therapeutic vibration device (Fig.7) comprising a head-piece (210) and a first and second vibration elements (216 on right and left side of forehead) and teaches wherein the first and second vibration elements are configured to be powered to operate in a first mode and a second mode, the first mode having both the at least one first vibration element and the at least one second vibration element powered and operating simultaneously (“In some embodiments, a control program turns on all of the vibrating patches and may change the frequency and vibration amplitude in unison.”, [0047]), and the second mode operating either the at least one first vibration element or at least one second vibration element individually such that the at least one first vibration element may be powered and operating while the at least one second vibration element is not (“A program control 226 may allow a user to select a specific control program that may have preset values for vibration amplitude, frequency, pulse interval and the like. For example, one control program may turn on one or more vibrating patches 216 for a period of time at a frequency and vibration amplitude and then turn on a second vibrating patch at a different frequency and vibration amplitude.”, [0047]), and wherein the operation of the first mode includes the second vibration element configured to operate differently from the first vibration element when the first and second vibration elements are powered simultaneously ([0047], describes how each vibration element is controlled individually and is therefore capable of being operated differently than a second vibration unit.) to allow users to select desirable individually specific treatment modes for different treatments ([0047]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the vibration elements and controller of Hanna to be individually control and operate each vibrating element in a second mode where either the at least one first vibration element or at least one second vibration element individually such that the at least one first vibration element may be powered and operating while the at least one second vibration element is not, and a first mode where both vibrating elements are operating differently as taught by Dubey to allow the user to select a desirable specific mode for different treatments. With this modification, the controller of Hanna shown in Fig.2 is modified with the interface and microprocessor of Dubey.
With respect to claim 17, Hanna as modified teaches further comprising a user input interface (Dubey, Fig.7, front surface with buttons 226, 222,224) and a controller (Dubey 212 in place of controller of Hanna), wherein the controller is electrically coupled to the at least one first vibration element and the at least one second vibration element (see Hanna Fig.2 where controller is electrically connected to the vibrating elements), and the controller is communicatively connected to a user input interface (the user interface is on the front of the controller).
With respect to claim 18, Jovanov teaches wherein the user input interface includes at least one selector (Dubey buttons 226,222,224) and the user input interface is disposed on the body (Hanna teaches that the controller and interface may be disposed on the head-piece, [0049]).
With respect to claim 19, Hanna as modified teaches the limitations of claim 17.
Hanna as modified does not teach wherein the user input interface is wirelessly coupled to the controller.
However, Dubey teaches wherein the user input interface is wirelessly coupled to the controller ([0005]-[0006], “the wireless signal receiver of the frame receives control instructions from a remote controller having a user interface. The remote controller can be a mobile device, particularly a mobile telephone.”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the input interface of Hanna as modified to be wirelessly coupled to the control as taught by Dubey to allow a user to control the device with a personal mobile phone.

	Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Dubey, and Saldivar as applied to claim 10 above, and further in view of Hanbury (US 2017/0143935).
	With respect to claim 11, Hanna as modified does not disclose performing the step (b) of claim 10 above as part of a holistic regimen for a concussion sustained by the user. 
	However, Hanbury teaches providing therapeutic tactile stimulus to an individual with a concussion (para. [0031], lines 1-8). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to the method of Hanna as modified, the step of performing the step (b) of claim 10 as part of a holistic regimen for a concussion sustained by the user, as taught by Hanbury, to provide therapeutic stimuli to the user. 

	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Dubey, and Saldivar as applied to claim 10 above, and further in view of Shimotori (US 2008/0275372). 
	With respect to claim 12, Hanna as modified does not disclose performing the step (b) of claim 10 above as part of a holistic regimen for a user having a neurodegenerative disorder. 
	However, Shimotori, which discloses a neurological disease prevention apparatus, teaches applying vibrations to the head of a user to promote cerebral blood flow (para. [0008]) to prevent neurological disorders, such as dementia (see para. [0003]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to the method of Hanna as modified, the step of performing the step (b) of claim 10 as part of a holistic regimen for a user having a neurodegenerative disorder, as taught by Shimotori, to invigorate cerebral functions (para. [0008], Shimotori).

	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Dubey, and Saldivar as applied to claim 10 above, and further in view of Garcia Molina et al. (US 2016/0058970), hereinafter Garcia. 
	With respect to claim 13, Hanna as modified does not disclose that the step (c) of claim 10 includes sounding an alarm to notify the user at a designated time of occurrence of an event. 
	However, Garcia, which discloses a system for sleep session management, teaches generating an auditory alarm to wake a user depending on the slow wave activity (see Fig. 7, para. [0024]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to the method of Hanna as modified, sounding an alarm at the step (c) of claim 10 to notify the user at a designated time of an occurrence of an event, as taught by Garcia, to provide alert the user that they have received the proper amount of sleep. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion                                                                                                                                                          
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tkachenko (US 2012/0302929 A1) teaches a therapeutic massage device comprising a headband. 
Any Inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANA A GALLEGOS/
Examiner, Art Unit 3785               
                                                                                                                                                                                         
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785